DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0006952 to Kohler et al. in view of US Patent Application 2015/0239409 to Mousa and US Patent Application 2016/0120098 to Hui et al.
Re: claims 1, 6 and 14.  Kohler et al. disclose and show in figure 1 an implement 5 comprising: a braking system 10 configured to slow or stop the implement; the braking system including one or more wheel assemblies 9 configured to slow or stop the implement when the implement is being towed by a towing vehicle 2; a hitch 7 configured to couple implement to the towing vehicle; a plurality of electronic sensors 23, 24, 25, at least one sensor 24 of the plurality of electronic sensors disposed on the hitch and configured to sense compression and tension forces including a high compression and tension rate, and a low compression and tension rate as disclosed in the last three lines of the abstract, and other sensors 23, 25 of the plurality of electronic sensors positioned on portions of the implement to sense at least one operating condition including at least one of a level condition, an uphill condition, a downhill condition, a weight of the implement, an angle or tilt of the implement, and a hitch compression weight; and a controller described in line 2 from the bottom of the abstract configured to automatically actuate or disengage, respectively, the one or more brake assemblies of the braking system in response to at least two signals, at least one signal from the at least one sensor of the plurality of electronic sensors indicating a presence of compression or tension, and at least one other signal from the at least one of the other sensors of the plurality of electronic sensor indicating at least one operating 
Mousa teaches in paragraph [0058] the use of a sensor in the form of a strain gauge being used to sense the weight of a trailer or towed implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified one of the strain gauges of Kohler et al. to have been one that senses the weight of the implement, in view of the teachings of Mousa, in order to provide a means of permitting active and more accurate brake control by being able to determine the necessary braking force to brake the implement based on its weight.
Hui et al. teach in paragraph [0035] the use of an implement being an agricultural implement comprising an air cart, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the implement of Kohler et al., as modified, to have included an agricultural implement, in view of the teachings of the Hui et al., in order to provide a means of facilitating agricultural tasks such as seeding.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. in view of Mousa and Hui et al. as applied above, and further in view of US Patent Application 2011/0018337 to King et al.
Kohler et al., as modified, are silent with regards to the electronic sensor comprising a linear actuator, contact sensor, or potentiometer.
King et al. teach in paragraph [0116] the use of either a potentiometer or a strain gauge for generating sensed signals used to control in a brake system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strain gauge of Kohler et al., as modified, to have included a potentiometer, in view of the teachings of King et al., in order to provide an alternate means of sensing vehicle conditions used to actively control brakes.  
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. in view of Mousa and Hui et al. as applied above, and further in view of US Patent 5915798 to Ford.
Kohler et al., as modified, are silent with regards to the braking system being a surge braking system.
Ford teaches in col. 1 lines 12-17 the use of a towed/towing vehicle arrangement including a surge braking system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of Kohler et al., as modified, to have been a surge braking system, in view of the teachings of Ford, in .

Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive.  Examiner first notes that the previously presented 112 rejections have been withdrawn in light of the most recent amendments. With regards to the art rejections, Applicant argues that Mousa simply has a strain gauge that senses weight but does not tie to braking and therefore has no nexus. Examiner disagrees and notes that Kohler has two strain gauges with signals serving as inputs into a controller to control braking. Mousa teaches the use of a strain gauge that senses the weight of a vehicle. Examiner notes that it would have been obvious to one of ordinary skill in the art to have modified one of the strain gauges of Kohler to have sensed the weight of the vehicle or implement in order to provide an alternate signal to input into the controller to further help to control braking. Examiner emphasizes that it is old and well-known to include various detected vehicle operating condition signals such as weight, inclination, wheel speed, etc. inputted into a controller to know the overall condition and environment of the vehicle to better actively control the braking system of the vehicle to improve overall safety. While it has been argued that the strain gauge that senses weight in Mousa is not tied to braking, Examiner notes that Mousa deals with vehicle rollover prevention and Mousa explains in paragraph [0007] that the rollover prevention apparatus may include a braking system. With regards to the vehicle in Kohler not specifically being an agricultural implement, Examiner notes that she has now .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






mmb
February 13, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657